FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2021

                                       No. 04-21-00149-CV

                                        Nasser NAKISSA,
                                            Appellant

                                                 v.

                                     Sarah E. MENCHACA,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19593
                        Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The trial court signed a final appealable order on March 16, 2021. Because
appellant did not file a motion for new trial, motion to modify the judgment, motion for
reinstatement, or request for findings of fact and conclusions of law from the trial court’s
March 16 order, the notice of appeal was due by April 15, 2021. See TEX. R. APP. P.
26.1(a). A motion for extension of time to file the notice of appeal was due by April 30,
2021. See TEX. R. APP. P. 26.3. Appellant filed his notice of appeal on April 20, 2021—
within the time allowed for filing a motion for extension of time to file the notice of
appeal.

        A motion for extension of time is necessarily implied when an appellant, acting in
good faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the
fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to
Rule 26). But “once the period for granting a motion for extension of time under Rule
[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.” Id.

         Because the notice of appeal was untimely filed but within the fifteen-day grace
period, we ORDER appellant to file a response presenting a reasonable explanation for
failing to file the notice of appeal in a timely manner by October 25, 2021. If appellant
fails to respond within the time provided, the appeal will be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until
further order of this court.
                                                                             FILE COPY




                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court